Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 2/19/19, 3/20/19 and 8/29/19 have been considered by the Examiner. 
Drawings
The drawings are objected to because U11 and U12 are not illustrated in figure 1 as recited in paragraph 151.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Eguchi et al (US20140049680).
Regarding claim 1, Eguchi teaches a zoom lens comprising in order from an object side to an image side:

a first lens unit (U1) having a positive refractive power and configured not to be moved for zooming (see figures 1 and 15; paragraphs 51-52);
a second lens unit (U2) having a negative refractive power and configured to be moved for zooming; and
a third lens unit (U3) having a positive refractive power and configured to be moved for zooming, wherein
the second lens unit (U2) includes a negative lens (R11,R12) closest to the object side, the third lens unit consists, in order from the object side to the image side, of a 3-1 sub-lens unit (R18 or R18-R21) and a 3-2 sub-lens unit (R22 or R22-R26), and conditional expressions:
-18.0<f1/f2<-3.0 (10-embodiment 1)
0.2<f21/f2<3.6 (approximately 1.672-embodiment 1)
-0.95<f21/r2<-0.25 (approximately -0.899-embodiment 1)
7.0<β2t/β2w<125.0 (approximately 19.85-embodiment 1) and,
0.3<f31/f32<2.5 (approximately 0.731-embodiment 1)
are satisfied where fl is a focal length of the first lens unit, f2 is a focal length of the second lens unit, f21 is a focal length of the negative lens, r2 is a radius of curvature of an image-side surface of the negative lens, P2w is a lateral magnification of the second lens unit at a wide angle end, P2t is a lateral 
Regarding claim 2, value is approximately 1.0- (R18 and R22 move together by the same amount).
Regarding claim 3, Eguchi et al teaches a zoom lens comprising in order from an object side to an image side:
a first lens unit (U1) having a positive refractive power and configured not to be moved for zooming (see figures 1 and 15),
a second lens unit (U2) having a negative refractive power and configured to be moved for zooming; and
a third lens unit (U4) having a negative refractive power and configured to be moved for zooming, wherein
the second lens unit (U2) includes a negative lens (R11, R12) closest to the object side, and conditional expressions:
-18.0<f1/f2<-3.0 (10-embodiment 1)
0.2<f21/f2<3.6 (approximately 1.672-embodiment 1)
-0.95<f21/r2<-0.25 (approximately -0.899-embodiment 1)
Regarding claim 4, value is approximately 19.85.
Regarding claim 5, the third lens unit (U4) consists, in order from the object side to the image side, of a 3-1 sub-lens unit (R27,R28) and a 3-2 sub-lens unit (R29,R30), 
is satisfied where m31 is an amount by which the 3-1 sub-lens unit moves for zooming from the wide angle end to the telephoto end, and m32 is an amount by which the 3-2 sub-lens unit moves for zooming from the wide angle end to the telephoto end.
Regarding claim 6, value is approximately -0.56.
Regarding claims 7-8, the second lens unit consists, in order from the object side to the image side, of a 2-1 sub-lens unit (R11, R12 or R11-R14) and a 2-2 sub-lens unit (R15,R16 or R15-R17), and a conditional expression 0.90 <M21/M22<1.12 value is approximately 1.0- (R11, R12 and R15,R16 move together by the same amount) is satisfied where m21 is an amount by which the 2-1 sub-lens unit moves for zooming from the wide angle end to the telephoto end, and m22 is an amount by which the 2-2 sub-lens unit moves for zooming from the wide angle end to the telephoto end.
Regarding claims 9-10, value is approximately 0.8230-embodiment 1.
Regarding claims11-12, value is 2.00330(see paragraph 140).
Regarding claims 13-14, value is 28.3(see paragraph 140).
Regarding claims 15-16, value is 1.95906(see paragraph 140).
Regarding claims 17-18, value is 17.5 (embodiment 1).

Regarding claims 21, see Examiners notes in claim 1 and figures 1&15. IP is the image plane. 
Regarding claim 22, see Examiners notes in claim 3 and figures 1&15. IP is the image plane. 
Regarding claims 23-24, value of ft/fw is approximately 120 (embodiment 1) and 2mw is approximately 62.86(embodiment 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takemoto (US 20150316755) teaches a zoom lens with first to third units of +-+ configuration and first group is stationary during zooming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH